               Case 1:17-cr-00232-EGS Document 153-1 Filed 01/16/20 Page 1 of 1




ed by FLYNNpertaining to Turkeypublished in The Hill on November 8, 2016, was written at his

own initiative; and by omitting that officials from the Republic of Turkey provided supervision

and direction over the Turkey project. ; and (vi) FIG paid Company A $80,000 as “Consultancy”

fees. In truth and in fact, however, FLYNN then and there knew the following:

       a.     The Government of Turkey was directly involved in FIG’s retention on the            Formatted: Indent: Left: 0", First line: 0.5"


Turkey project;

       b.     The Government of Turkey supervised and directed the Turkey project;

       c.     The Turkey project was not in support of Company A’s consulting work for an

Israeli company;

       d.     The Turkey project was not focused on improving U.S. business organizations’

confidence regarding doing business in Turkey;

       e.     FLYNN published the November 8, 2016 op-ed in support of the project; and

       f.5.   The $80,000 FIG paid to Company A was not for consulting fees.




                                                     ROBERT S. MUELLER, III
                                                     Special Counsel

                                            By:      ____________________________
                                                     Brandon L. Van Grack
                                                     Zainab N. Ahmad
                                                     Senior Assistant Special Counsels
                                                     The Special Counsel’s Office




                                                 6
